                   Case 18-12808-KG             Doc 425        Filed 09/16/19        Page 1 of 3




                             THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE

                                                                    )
    In re:                                                          )   Chapter 11
                                                                    )
    WHITE EAGLE ASSET PORTFOLIO, LP, et al.,1                       )   Case No. 18-12808 (KG)
                                                                    )
                                       Reorganized Debtors.         )   Jointly Administered
                                                                    )
                                                                        Related Docket No. 421

               ORDER AND FINAL DECREE CLOSING THE CHAPTER 11 CASE
                OF WHITE EAGLE ASSET PORTFOLIO, LP ONLY, WAIVING
             REQUIREMENT OF FURTHER POST-CONFIRMATION REPORTING IN
                 SUCH CHAPTER 11 CASE, AND UPDATING CASE CAPTION

                   The Reorganized Debtors in the above-captioned matter, (the “Reorganized

Debtors”) having filed a motion (the “Motion”),2 seeking a final decree closing the chapter 11

case of White Eagle Asset Portfolio, LP (“WEAP”) only pursuant to section 350(a) of chapter

11, title 11 of the United States Code as amended (the “Bankruptcy Code”) and Rule 3022 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), waiving the requirement of

further post-confirmation reporting in WEAP’s chapter 11 case, and updating the case caption

accordingly; and it appearing that WEAP’s chapter 11 case has been fully administered as

required by Bankruptcy Code section 350(a) and Bankruptcy Rule 3022, making no further

administration necessary; and after due deliberation and sufficient cause appearing therefore, it is

hereby



1
  The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC (8312);
and Lamington Road Designated Activity Company (7738). The location of the Debtors’ service address in these
chapter 11 cases is 5355 Town Center Road, Suite 701, Boca Raton, FL 33486.
2
    All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.


DOCS_DE:225029.4 93856/005
                 Case 18-12808-KG         Doc 425       Filed 09/16/19    Page 2 of 3




                 ORDERED that the following case be closed, effective as of the entry of this

Order:


                    Case Name                                          Case Number

 WHITE EAGLE ASSET PORTFOLIO, LP                       Case No. 18-12808 (KG)

                 and it is further

                 ORDERED that the requirement to file further post-confirmation reports in

WEAP’s chapter 11 case shall be and hereby is waived. All further reporting with respect to the

remaining cases of White Eagle General Partner, LLC and Lamington Road Designated Activity

Company shall occur in Case Number 18-12614 (KG), White Eagle General Partner, LLC; and it

is further

                 ORDERED that to the extent not already paid, the fees required to be paid by

WEAP to the U.S. Trustee pursuant to 28 U.S.C. § 1930(a)(6) shall be paid as soon as reasonably

practicable after the date of entry of this Order; and it is further

                 ORDERED that the Clerk of the Court shall enter this Order and Final Decree on

the docket of WEAP’s chapter 11 case and thereafter such docket shall be marked as “Closed;”

and it is further

                 ORDERED that the remaining cases of White Eagle General Partner, LLC and

Lamington Road Designated Activity Company shall be jointly administered through Case No.

18-12614 (KG), White Eagle General Partner, LLC; and it is further




                                                   2
DOCS_DE:225029.4 93856/005
                  Case 18-12808-KG            Doc 425       Filed 09/16/19        Page 3 of 3




                  ORDERED that the caption of these remaining cases is changed to:

                                                                 )
 In re:                                                          )   Chapter 11
                                                                 )
 WHITE EAGLE GENERAL PARTNER, LLC, et                            )   Case No. 18-12614 (KG)
 al.1                                                            )
                                                                 )   Jointly Administered
                             Reorganized Debtors.                )

          1
            The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each
          Reorganized Debtor’s federal tax identification number include: White Eagle General Partner,
          LLC (8312) and Lamington Road Designated Activity Company (7738). The location of the
          Reorganized Debtors’ service address in these chapter 11 cases is 5355 Town Center Road, Suite
          701, Boca Raton, FL 33486.


                  and it is further

                  ORDERED this Order shall be effective and enforceable immediately upon entry

hereof; and it is further

                  ORDERED that the Court shall retain jurisdiction pursuant to Bankruptcy Code

section 350(b), to reopen WEAP’s chapter 11 case to administer assets, to accord relief to such

entity, or for other cause, and pursuant to and to the extent necessary to enforce the provisions of

the Plan, the Confirmation Order, or this Order.




       Dated: September 16th, 2019                      KEVIN GROSS
       Wilmington, Delaware                             3
                                                        UNITED STATES BANKRUPTCY JUDGE
DOCS_DE:225029.4 93856/005
